Per Curiam.
Plaintiff brought this action in the district court for Lincoln county as assignee of First National Bank, McDonald State Bank, and Union State Bank, all of North Platte, against defendant school district to recover certain taxes levied against the banks and their capital stock under the provisions of chapter 169, Laws 1927, known as the intangible tax law. The trial court found in favor of plaintiff and defendant has appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.